          Case 1:19-cv-03729-DLF Document 23 Filed 11/05/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
BLACK ROCK CITY LLC and                       )
                                              )
BURNING MAN PROJECT,                          )
                                              )
       Plaintiffs,                            )
                                              )      Civil Action No. 19-cv-03729-DLF
               v.                             )
                                              )
                                              )
DAVID BERNHARDT,                              )
SECRETARY OF THE INTERIOR et al.,             )
                                              )
       Defendants.                            )
                                              )

                     DEFENDANTS’ NOTICE OF FILING
    CERTIFIED LIST OF THE CONTENTS OF THE ADMINISTRATIVE RECORD

       In accordance with the Court’s Minute Order dated October 7, 2020, and Local Rule

7(n), Defendants David Bernhardt, Secretary of the Interior, et al., hereby provide notice of

filing a certified list of the contents of the Administrative Record. A declaration certifying the

contents of the Administrative Record is attached as Exhibit 1. The Certified List of Contents

of the Administrative Record is attached as Exhibit 2. Contemporaneously with filing of this

Notice, Defendants have served upon Plaintiffs’ counsel by FedEx delivery a USB flash drive

containing the complete Administrative Record and a copy of the Certified List hyperlinked to

individual Record documents.




DATE: November 5, 2020                        Respectfully submitted,

                                              PAUL E. SALAMANCA
                                              Deputy Assistant Attorney General
                                              Environment and Natural Resources Division
                                              United States Department of Justice
Case 1:19-cv-03729-DLF Document 23 Filed 11/05/20 Page 2 of 2




                            /s/ Paul A. Turcke
                           PAUL A. TURCKE
                           Trial Attorney
                           Natural Resources Section
                           P.O. Box 7611
                           Washington, D.C. 20044-7611
                           Telephone: 202-353-1389
                           E-mail: paul.turcke@usdoj.gov

                           Counsel for Defendants




                              2
